DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 07/17/2020. Claims 1–6
are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2019-136872, filed on 07/25/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a monitoring unit” and “a switching unit” in claims 1–5. 
The corresponding structure described in the specification as performing the claimed function at least includes, “one or more processors and a non-transitory memory (non-transitory computer readable storage medium).” See at least Disclosure PGPUB, ¶ 68. 
The claims in this application are given their broadest reasonable
interpretation using the plain meaning of the claim language in light of the
specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of a claim element (also commonly
referred to as a claim limitation) is limited by the description in the
specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover
the corresponding structure described in the specification as performing the
claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35

the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of determining that a driving-system operation has been operated in accordance with a specified procedure without significantly more.
Independent claims 1 & 6 generally recite: 
“confirms[/determining] that the driving-system operation device has been operated”
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of obtaining data and insignificant post-solution activity, i.e. monitoring an operation state and switching a driving mode, respectively. But for the monitoring an operation state and switching a driving 
The judicial exception is not integrated into a practical application. The claim recites generic computing components, i.e. a monitoring unit and a switching unit, that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. 
Claims 2–5 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps, i.e. confirming that a condition has been satisfied and checking whether a trigger has been input.
Accordingly, claims 1–6 are rejected under 35 U.S.C. § 101.

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 are rejected under 35 U.S.C. § 103 as being unpatentable over Ichikawa et al. (US20180072326A1; hereinafter referred to as Ichikawa) in view of Minoiu-Enache (US20150134178A1; hereinafter referred to as Minoiu).

As to claim 1, Ichikawa discloses:
a monitoring unit that monitors an operation state of a driving-system operation device of the vehicle (The manual driving switching operation is an operation for switching the driving state of the vehicle from automatic driving to manual driving, which is performed by a driver. Examples of the manual driving switching operation include an operation of changing the steering angle to be equal to or greater than a predetermined value by allowing a driver to turn a steering wheel [i.e., an operation state of a driving-system operation device of the vehicle—e.g., a steering angle of a steering wheel—may be used for switching to manual driving]. See at least ¶ 52. The turning-off condition determining unit 16 determines whether the manual driving switching operation has been performed by a driver [i.e., the determining unit 16 is analogous to a monitoring unit that monitors an operation state of a driving-system operation device of the vehicle]. See at least ¶ 53.); and
The manual driving switching operation is an operation for switching the driving state of the vehicle from automatic driving to manual driving, which is performed by a driver. Examples of the manual driving switching operation include an operation of changing the steering angle to be equal to or greater than a predetermined value by allowing a driver to turn a steering wheel [i.e., an operation state of a driving-system operation device of the vehicle—e.g., a steering angle of a steering wheel—may be used to determine that a driving-system operation device has been operated in accordance with a specified procedure—e.g., a steering wheel has been turned beyond a certain threshold angle.]. See at least ¶ 52. When the manual driving switching operation of a driver is recognized by the driver operation recognizing unit 15, the vehicle control unit 17 switches the driving state of the vehicle from the automatic driving to the manual driving [i.e., the vehicle control unit 17 is analogous to a switching unit.]. See at least ¶ 57)
Ichikawa fails to explicitly disclose switching a driving mode to manual driving under a condition that a vehicle speed is lower than or equal to a specified value.
However, Minoiu teaches switching a driving mode to manual driving under a condition that a vehicle speed is lower than or equal to a specified value (A second other condition [associated with validating a transition from manual mode to autonomous mode or vice versa] is associated with a zero value of the speed setpoint v* originating from the navigation/location module and with the stopped state of the vehicle (measured speed zero.) [i.e., switching to manual mode may only be performed under the condition that a vehicle speed is equal to zero (i.e., stopped). See at least ¶ 
Ichikawa discloses switching to a manual mode of driving when a monitoring unit confirms that the driving-system operation device has been operated in accordance with a specified procedure. Minoiu teaches switching to manual driving under a condition that a vehicle speed is lower than or equal to a specified value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ichikawa and include the feature of switching a driving mode to manual driving under a condition that a vehicle speed is lower than or equal to a specified value, as taught by Minoiu, because performing a switch to manual mode when the speed of the automobile is at a low and hence safe velocity is a useful feature for improving the safety of switching to manual driving. By placing a condition that manual driving may only be switched to when the automobile is traveling at relatively slow speed or at a standstill, a situation wherein a user switches to manual driving at a relatively high speed may be avoided. Indeed, such a situation may be dangerous as it may be difficult for a driver to coordinate a vehicle if the switch is done at a high speed. There is also the risk of a driver inadvertently switching to manual mode at a high speed, which may result in an uncontrolled automobile traveling at a high speed. Hence, the incorporation of this feature enhances the safety of switching to a manual mode. 

Claim 6 is rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.

claim 2, Ichikawa fails to explicitly disclose wherein the switching unit checks whether the vehicle is at standstill to confirm that one condition for permitting switching to the manual driving has been satisfied.
However, Minoiu teaches wherein the switching unit checks whether the vehicle is at standstill to confirm that one condition for permitting switching to the manual driving has been satisfied (The second safety means involves allowing switches from manual mode to autonomous mode and vice versa only when the vehicle is safe, or in other words stopped in a stable and deterministic state [i.e., switching to manual mode may only be performed under the condition that a vehicle speed is equal to zero (i.e., stopped)]. See at least ¶ 111.). 
Ichikawa discloses switching to a manual mode of driving when a monitoring unit confirms that the driving-system operation device has been operated in accordance with a specified procedure. Minoiu teaches switching to manual driving under a condition that a vehicle speed at a standstill.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ichikawa and include the feature of wherein the switching unit checks whether the vehicle is at standstill to confirm that one condition for permitting switching to the manual driving has been satisfied, as taught by Minoiu, because performing a switch to manual mode when the speed of the automobile is at a standstill and hence safe velocity is a useful feature for improving the safety of switching to manual driving. By placing a condition that manual driving may only be switched to when the automobile is at a standstill, a situation wherein a user switches to manual driving at a relatively high speed may be avoided. Indeed, such a situation may be dangerous as it may be difficult for a driver to coordinate a vehicle if the switch is done at a high speed. There is also the risk of a driver inadvertently switching to 

As to claim 3, Ichikawa discloses wherein the switching unit checks whether a trigger that designates switching to the manual driving has been input to confirm that one condition for permitting switching to the manual driving has been satisfied (Examples of the manual driving switching operation include … an operation of allowing a driver to turn on the cancel button of automatic driving [i.e., a driver may input a trigger via a cancel button to designate a switch to manual driving]. See at least ¶ 52.).

As to claim 4, Ichikawa discloses wherein the driving-system operation device is a rotary-type operation device that includes a rotatable operation unit (The manual driving switching operation is an operation for switching the driving state of the vehicle from automatic driving to manual driving, which is performed by a driver. Examples of the manual driving switching operation include an operation of changing the steering angle to be equal to or greater than a predetermined value by allowing a driver to turn a steering wheel [i.e., a steering wheel is a rotary-type operation device that necessarily includes a rotatable operation unit to operate.]. See at least ¶ 52, FIG. 6A.).

As to claim 5, Ichikawa discloses wherein the driving-system operation device is a steering device that is operated when steering the vehicle (The manual driving switching operation is an operation for switching the driving state of the vehicle from automatic driving to manual driving, which is performed by a driver. Examples of the manual driving switching operation include an operation of changing the steering angle to be equal to or greater than a predetermined value by allowing a driver to turn a steering wheel [i.e., a steering wheel is a steering device that is operated when steering the vehicle.]. See at least ¶ 52, FIG. 6A.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/M.C.G./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668